Digitally signed
                                                                         by Reporter of
                                                                         Decisions
                                                                         Reason: I attest
                                                                         to the accuracy
                      Illinois Official Reports                          and integrity of
                                                                         this document
                              Appellate Court                            Date: 2020.11.17
                                                                         10:10:59 -06'00'



                    In re S.F., 2020 IL App (2d) 190248



Appellate Court   In re S.F., a Minor (Correy K. and Sarah K., Petitioners-Appellees, v.
Caption           Robyn B., Respondent-Appellant).



District & No.    Second District
                  No. 2-19-0248



Filed             April 2, 2020



Decision Under    Appeal from the Circuit Court of Kendall County, No. 13-P-97; the
Review            Hon. Joseph R. Voiland, Judge, presiding.



Judgment          Affirmed.


Counsel on        Randy K. Johnson, of West Dundee, and Vickie Voukidis, of
Appeal            Wheaton, for appellant.

                  Daniel J. Moriarty, of Daniel J. Moriarty, P.C., of Naperville, for
                  appellees.



Panel             JUSTICE McLAREN delivered the judgment of the court, with
                  opinion.
                  Justices Hutchinson and Zenoff concurred in the judgment and
                  opinion.
                                             OPINION

¶1       Respondent, Robyn B., appeals from orders of the trial court (1) finding that petitioners,
     Correy and Sarah K., had standing under the Probate Act of 1975 (Act) (755 ILCS 5/1-1 et seq.
     (West 2016)) to bring their motion to remove respondent as plenary guardian of S.F., a minor,
     and (2) removing respondent as guardian for good cause, on the court’s own motion. For the
     reasons that follow, we affirm.

¶2                                          I. BACKGROUND
¶3        S.F. was born June 15, 2010. In May 2013, S.F.’s biological mother transferred physical
     possession of S.F. to respondent, who had no biological relationship to S.F. (According to
     respondent’s statement of facts, she “was S.F.’s temporary guardian from May 2013 until her
     appointment as plenary guardian on March 23, 2015.” However, respondent points to nothing
     in the record to substantiate this claim.)
¶4        Shortly after acquiring possession of S.F., respondent placed her with Chad and Tracy
     Voegele. On October 22, 2013, five months after S.F. had been living with the Voegeles,
     respondent filed a petition seeking her appointment as S.F.’s guardian. S.F. lived with the
     Voegeles for approximately one and a half years. In November of 2014, while S.F. was on
     vacation with respondent, respondent made the determination that the Voegeles were not
     taking proper care of S.F. and did not return her to them.
¶5        In January 2015, respondent introduced S.F. to petitioners, for the purpose of determining
     whether it would be suitable for petitioners to adopt S.F. In mid-January 2015, S.F. began
     living full time with petitioners. Although S.F. spent some nights and some weekends with
     respondent, she mostly stayed with petitioners. She slept, did chores, played, and did
     schoolwork at petitioners’ home. S.F. also went on vacations and to dog shows with petitioners
     and worked with them in their business of training, taking care of, and showing dogs.
¶6        On March 23, 2015, respondent was appointed as plenary guardian of S.F. However, as the
     trial court found, from January 12, 2015, through December 27, 2015, S.F. lived and resided
     full time with petitioners. While S.F. resided with them, petitioners assumed responsibility for
     her day-to-day activities and needs. Petitioners and respondent shared responsibilities
     regarding S.F.’s schooling and medical needs. The parties communicated often and effectively
     regarding S.F.’s upbringing and needs and, for the most part, worked in concert to meet S.F.’s
     best interests.
¶7        In the fall of 2015, the relationship between the parties began to deteriorate. Although the
     parties continued to communicate regarding S.F., disagreements began to surface with respect
     to petitioners’ attendance at dog shows, petitioners’ employment and work schedules (and the
     effect they were having on S.F.), the lack of respect shown towards respondent, and the failure
     to stick to agreed-upon plans and instructions.
¶8        On December 27, 2015, S.F. spent the night at respondent’s residence. On December 28,
     2015, respondent notified petitioners that S.F. did not want to return to petitioners, and on
     December 30, 2015, respondent indicated that S.F. was staying with her permanently. On
     December 31, 2015, petitioners filed their petition seeking removal of respondent as plenary
     guardian. On January 13, 2016, respondent filed a response to the petition. On the same date,



                                                 -2-
       an agreed order was entered reappointing Linda Salfisburg as guardian ad litem (GAL), with
       respondent and petitioners to share responsibility for paying her fees.
¶9         On February 22, 2016, an order was entered providing that the GAL “shall conduct her
       investigation by determining the best interest evaluation as well as the facts alleged in the
       pleadings.” On April 4, 2016, an order was entered providing that the GAL was to meet with
       S.F. and petitioners within 10 days. On April 27, 2016, an order was entered requiring
       respondent “to comply with the terms” of the April 4 order by May 4, 2016. On May 16, 2016,
       petitioners filed against respondent a petition for a rule to show cause, seeking to have her
       found in contempt for her failure to comply with the court orders of April 4 and 27. A rule to
       show cause was issued on May 16, 2016.
¶ 10       Also, on that date, on its own motion, the court scheduled a hearing for May 27, 2016, on
       whether respondent should be removed as guardian. On May 20, 2016, respondent filed
       motions to dismiss petitioners’ petition for removal and to vacate the hearing set for May 27,
       2016. Both motions were denied on May 25, 2016. On May 27, 2016, after the hearing on the
       court’s motion to consider respondent’s removal, the court removed respondent as guardian
       and appointed petitioners as temporary guardians, pending a hearing on petitioners’ petition
       for removal or further order of the court.
¶ 11       On May 31, 2016, respondent filed an emergency motion to vacate the court’s order of
       May 27, 2016, based on an allegation by S.F.’s therapist that Correy K. sexually abused S.F.
       Respondent called DCFS, which put a safety plan in place for 10 days and then closed the case
       as “unfounded.” On June 17, 2016, the court denied respondent’s motion.
¶ 12       On June 27, 2016, respondent filed a notice of appeal of the court’s orders of May 27, 2016,
       and June 17, 2016. On July 14, 2017, this court issued an order pursuant to Illinois Supreme
       Court Rule 23 (eff. July 1, 2011), dismissing the appeal for lack of jurisdiction because the
       removal of respondent as guardian was not a final order. The mandate was filed on October
       30, 2017, and a hearing on this matter commenced March 26, 2018, and concluded November
       2, 2018.
¶ 13       On December 21, 2018, the trial court entered a written order in which it referenced its
       removal of respondent as guardian and ruled that petitioners’ petition for removal was,
       therefore, moot. The order then evaluated best-interest factors and concluded that designating
       petitioners as plenary guardians was in S.F.’s best interest. Respondent’s motion to reconsider
       was denied on March 1, 2019, and this appeal ensued.

¶ 14                                          II. ANALYSIS
¶ 15                        A. Respondent’s Motion to Strike Portions of Brief
¶ 16        Preliminarily, we address respondent’s motion to strike petitioners’ statement of facts and
       to strike and disregard a citation to a Rule 23 order. Respondent argues that petitioners’
       statement of facts contains argument, conclusory statements, and inappropriate or absent
       record citations, thereby violating Illinois Supreme Court Rule 341(h)(6) (eff. July 1, 2017).
       Although we may, in our discretion, strike improper portions of a brief, we decline
       respondent’s request because the violations here are not “so flagrant as to hinder or preclude
       review” (internal quotation marks omitted) (Hubert v. Consolidated Medical Laboratories, 306
       Ill. App. 3d 1118, 1120 (1999)); accordingly, we will not strike the statement of facts but “will
       simply disregard any portions that we believe violate Rule 341.” In re Marriage of Milne, 2018


                                                   -3-
       IL App (2d) 180091, ¶ 22 n.4. Similarly, we will not strike the citation to the Rule 23 order but
       will simply disregard it, as we would have irrespective of any motion.

¶ 17                                             B. Standing
¶ 18       Respondent contends that petitioners lacked standing to bring their petition for removal
       and that the trial court erred in finding that respondent “waived any objection to [petitioners’]
       standing in that [she] consented to [petitioners’] participation in these proceedings and failed
       to assert any claim for lack of standing until the eve of hearing on the [petitioners’] Motion to
       Remove.” The parties and the trial court use the term “waiver” exclusively. “However, we
       recognize that [w]hile waiver is the voluntary relinquishment of a known right, forfeiture is
       the failure to timely comply with procedural requirements.” (Internal quotation marks omitted.)
       In re Parentage of Scarlett Z.-D., 2014 IL App (2d) 120266-B, ¶ 22 n.3.
¶ 19       We agree with the trial court that respondent’s consent to petitioners’ participation in the
       proceedings constituted waiver. Petitioners filed their petition for removal on December 31,
       2015. Respondent waived her objection to petitioners’ standing on January 13, 2016, when she
       entered into an agreed order reappointing the GAL, with respondent and petitioners to pay her
       fees. However, waiver is a limitation on the parties, not the court. In re T.P.S., 2011 IL App
       (5th) 100617, ¶ 12.
¶ 20       We do not agree, moreover, that respondent forfeited her objection to petitioners’ standing.
       Lack of standing is an affirmative matter that is properly raised under section 2-619 of the
       Code of Civil Procedure (735 ILCS 5/2-619 (West 2016)). Scarlett Z.-D., 2015 IL 117904,
       ¶ 20. A section 2-619 motion to dismiss must be brought “within the time for pleading.” 735
       ILCS 5/2-619(a) (West 2016); Scarlett Z.-D., 2015 IL 117904, ¶ 20. However, a trial court
       may allow a motion to dismiss outside the time for pleading when the issue of standing is
       “clearly at issue and not a surprise.” Scarlett Z.-D., 2014 IL App (2d) 120266-B, ¶ 24 (citing
       In re Custody of McCarthy, 157 Ill. App. 3d 377, 380-81 (1987) (when there is no prejudice,
       “the trial court does not abuse its discretion by allowing tardy pleadings”)).
¶ 21       Petitioners filed their petition for removal on December 31, 2015. In her response, filed
       January 13, 2016, respondent raised the issue of standing, stating that petitioners “are not
       interested persons defined under the Act.” On May 16, 2016, the trial court granted respondent
       “leave to file whatever motions you want,” including a motion to dismiss on jurisdictional
       grounds. In her section 2-619 motion to dismiss, filed on May 20, 2016, respondent argued
       that petitioners lacked standing under section 11-14.1 of the Act, which provides that a petition
       for termination of a guardian may be filed by “a minor’s living, adoptive, or adjudicated parent
       whose parental rights have not been terminated.” 755 ILCS 5/11-14.1(b) (West 2016).
       Petitioners make no claim that they were surprised or otherwise prejudiced by the tardy motion.
       Accordingly, we determine that respondent did not forfeit her claim that petitioners lacked
       standing to bring their petition for removal.
¶ 22       Although respondent waived her objection to petitioners’ standing, we choose to address it
       on the merits because the issue is important. T.P.S., 2011 IL App (5th) 100617, ¶ 12.
¶ 23       Section 23-2 of the Act provides for the removal of a representative as follows:
                    “§ 23-2. Removal.
                    (a) On petition of any interested person or on the court’s own motion, the court may
                remove a representative if:


                                                   -4-
                                                      ***
                         (9) the representative becomes incapable of or unsuitable for the discharge of
                     the representative’s duties; or
                         (10) there is other good cause.” 755 ILCS 5/23-2(a)(9), (10) (West 2016).
       See Friends for Murray Center Inc. v. Department of Human Services, 2014 IL App (5th)
       130481, ¶ 16.
¶ 24        Section 1-2.15 of the Act provides that a representative includes a guardian. 755 ILCS 5/1-
       2.15 (West 2016); see Friends for Murray Center Inc., 2014 IL App (5th) 130481, ¶ 17.
¶ 25        An “interested person” is defined under the Act in pertinent part as follows:
                     “§ 1-2.11. ‘Interested person’ in relation to any particular action, power or
                proceeding under this Act means one who has or represents a financial interest,
                property right or fiduciary status at the time of reference which may be affected by the
                action, power or proceeding involved, including without limitation an heir, legatee,
                creditor, person entitled to a spouse’s or child’s award and the representative.”
                (Emphasis added.) 755 ILCS 5/1-2.11 (West 2016).
       See Friends for Murray Center Inc., 2014 IL App (5th) 130481, ¶ 18.
¶ 26        Our review is de novo. Wexler v. Wirtz Corp., 211 Ill. 2d 18, 23 (2004).
¶ 27        First, respondent argues that the trial court misconstrued and misapplied the Act in arriving
       at its conclusion that petitioners had standing because it referenced section 11-13(e) (755 ILCS
       5/11-13(e) (West 2016)) as support for the proposition that “an interested party” may petition
       the court to seek removal of a guardian. Respondent correctly points out that section 11-13(e)
       applies to a “standby or short-term” guardian, not a plenary guardian such as respondent. Id.
       The trial court, however, additionally cited section 23-2, which, as set out above, permits an
       “interested person” to petition for the removal of a representative, including a guardian,
       without employing such limiting terms as “standby or short-term” guardian.
¶ 28        Next, respondent contends that petitioners do not meet the definition of “interested person”
       in section 1-2.11 because they did not have or represent a financial interest, property right, or
       fiduciary status in relation to S.F. or respondent’s guardianship at the time the petition was
       filed “or at any other time.” We disagree. Although not defined in the Act, “fiduciary,” when
       used as an adjective, means “held, or founded in trust or confidence.” Webster’s Third New
       International Dictionary 845 (1993). We believe that petitioners’ relationship with S.F. was
       “founded in trust or confidence” during the 11 months she resided with them full time, just
       before they filed their petition for removal. Alternatively, petitioners “represented”
       respondent’s own fiduciary status during this time. See In re Estate of Lieberman, 391 Ill. App.
       3d 882, 887 (2009) (“The relationship between a guardian and [her] ward is that of fiduciary
       as a matter of law.”). The Act is “to be liberally construed.” 755 ILCS 5/1-9 (West 2016). We
       conclude that petitioners reasonably fall within the Act’s definition of “interested person.”
¶ 29        The trial court concluded that petitioners were “interested persons” within the meaning of
       the Act and had standing to bring their petition, based on the following “overwhelming”
       evidence:
                “[F]rom January of 2015 to immediately prior to the filing of [petitioners’] Motion to
                Remove Guardian, [respondent] voluntarily consented to and transferred physical
                possession of [S.F.] to [petitioners]; the parties contemplated that the transfer of [S.F.]
                to [petitioners] would be of a permanent nature; and [petitioners] became responsible

                                                    -5-
                for the care and welfare of [S.F.] during this period. Based upon the intimate
                relationship that was established between [S.F.] and [petitioners], [petitioners] assumed
                the unique position to advocate for the best interests of [S.F.]. Based upon the lack of
                any parent, relative or other party being able to or wanting to assert a claim for what
                was in [S.F.’s] best interest, and [petitioners] lengthy involvement with [S.F.], a
                sufficient basis was provided for them to assert a claim seeking removal of respondent
                as guardian and for their appointment as replacement guardian.”
¶ 30       Respondent takes issue with the trial court’s decision “to confer standing on [petitioners]
       ‘[b]ased upon the lack of any parent, relative or other party being able to or wanting to assert
       a claim for what was in [S.F.’s] best interest.’ ” Respondent claims that she is such an “other
       party,” and she asserts “the superiority of her legal status” as S.F.’s plenary guardian during
       the time in question as apparent evidence of her ability and willingness to make a claim
       regarding S.F.’s best interest. The trial court’s comment, however, addresses only whether
       petitioners have standing to assert a claim that respondent’s continuing status as guardian is
       not in S.F.’s best interest. Any claim by respondent as to S.F.’s best interest is not relevant to
       this particular inquiry
¶ 31       Respondent relies on T.P.S., 2011 IL App (5th) 100617, ¶ 18, in which the court stated,
       “[a]lthough a nonparent who has been legally appointed as a guardian has standing, other third
       parties do not.” T.P.S., however, is fundamentally distinguishable from this case. There, a
       biological mother sought to terminate her former partner’s co-guardianship of her child. The
       appellate court concluded that the former partner had standing to oppose the petition because
       she had been legally appointed as a guardian; other third parties did not have standing,
       however, given the respondent’s superior parental rights. Id.; see In re R.L.S., 218 Ill. 2d 428,
       434 (2006) (“[t]he superior rights doctrine, which holds that parents have the superior right to
       the care, custody, and control of their children, is incorporated in *** the Probate Act”). Here,
       where no parental rights are involved, the rule excluding “other third parties” from standing
       does not apply.
¶ 32       Respondent also relies on Scarlett Z.-D., 2015 IL 117904, in which the supreme court
       rejected the respondent’s former boyfriend’s claims of standing under the Illinois Marriage
       and Dissolution of Marriage Act (Marriage Act) (750 ILCS 5/101 et seq. (West 2012)), based
       on various “functional parent” theories. Respondent argues that the “overwhelming” evidence
       cited by the trial court in finding that petitioners are “interested persons” under the Act
       describes petitioners’ functional or de facto parenting, which, the supreme court stated in
       Scarlett Z.-D., “Illinois does not recognize.” Scarlett Z.-D., 2015 IL 117904, ¶ 45.
¶ 33       Scarlett Z.-D., however, is readily distinguishable from this case. There, the supreme court
       noted that the Marriage Act’s standing requirement “safeguards the superior right of parents to
       the care and custody of their children.” Id. ¶ 35. As the child’s adoptive parent, the respondent
       qualified as a parent under the Marriage Act. Id. ¶ 37. Although the former boyfriend conceded
       that he lacked standing under the Marriage Act, he sought “equitable” standing to assert
       parental rights as the “ ‘de facto, equitable and psychological parent’ ” of the respondent’s
       adopted daughter. Id. ¶¶ 34, 38. The supreme court held that he could not “petition for custody,
       visitation, and support as [the child’s] ‘parent’ because Illinois does not recognize functional
       parent theories.” Id. ¶ 45.
¶ 34       Here, in contrast, the trial court’s evocation of petitioners’ 14-month relationship with S.F.
       served the limited purpose of establishing that they were “interested persons” who had standing

                                                   -6-
       under the Act to assert guardianship rights. Accordingly, the supreme court’s discussion of
       functional parenting in Scarlett Z.-D. is not relevant to the standing issue presented in this case.
¶ 35       We conclude that petitioners had standing as “interested persons” under the Act to seek
       respondent’s removal as guardian of S.F. and their own appointment as guardians.

¶ 36                                 C. Respondent’s Removal as Guardian
¶ 37        Section 23-2(a) of the Act applies to the termination of a guardianship (In re Estate of
       Wadman, 110 Ill. App. 3d 302, 304 (1982)), and as noted above, a guardian may be removed
       if she “becomes incapable of or unsuitable for the discharge of [her] duties” or if “there is other
       good cause.” 755 ILCS 5/23-2(a)(9), (10) (West 2016). The trial court may remove a guardian
       for good cause on the petition of an interested person or on its own motion. Id. § 23-2(a)(10).
       We review the trial court’s decision to remove a guardian under the manifest-weight-of-the-
       evidence standard (Wadman, 110 Ill. App. 3d at 308) and will not disturb it unless “it is
       unreasonable, arbitrary and not based on the evidence, or when the opposite conclusion is
       clearly evident from the record.” (Internal quotation marks omitted.) In re Guardianship Estate
       of Tatyanna T., 2012 IL App (1st) 112957, ¶ 19.
¶ 38        Illinois circuit courts also “have an inherent plenary power to appoint guardians of minors
       independent of any authority given to the courts by the legislature.” In re M.M., 156 Ill. 2d 53,
       63 (1993) (this jurisdiction exists “by inheritance from the English courts of chancery”
       (internal quotation marks omitted)); see also In re Estate of Green, 359 Ill. App. 3d 730, 737
       (2005) (“[c]ourts of equity have plenary jurisdiction over the persons and estates of infants,
       and will *** cause to be done whatever may be necessary to preserve their estates and protect
       their interest” (internal quotation marks omitted)). Although the probate court has broad
       discretion in determining whether to appoint a guardian, its decision may be overturned if we
       find the court abused its discretion or if the decision is against the manifest weight of the
       evidence. Id. at 735.
¶ 39        In this case, the trial court’s decision to remove respondent as guardian for good cause was
       based upon her “refusal to obey court orders, [and] to meet with the GAL, and her willingness
       to substitute her judgment for that of the court.” Respondent’s challenges to the court’s
       decision are largely procedural. For example, respondent asserts that the court erred in ordering
       “visitation” between S.F. and petitioners before it conducted a best-interest hearing. In support
       of her assertion, however, respondent cites a section of the Act (755 ILCS 5/11-7.1 (West
       2016)) that does not apply because it addresses interested parties’ visitation rights with respect
       to adopted minors.
¶ 40        Respondent contends that the trial court erred in deciding its own motion to remove
       respondent on May 27, 2016, without advising respondent as to the bases for her removal.
       Respondent cites to In re Estate of Austwick, 275 Ill. App. 3d 665, 671 (1995). Although
       Austwick recites the applicable statutory provision, its holding does not support respondent’s
       claim of error.
¶ 41        Section 23-3(a) of the Act provides that, “[b]efore removing a representative for any of the
       causes set forth in [s]ection 23-2, the court shall order a citation to issue directing the
       respondent to show cause why [she] should not be removed for the cause stated in the citation.”
       755 ILCS 5/23-3(a) (West 2016). Illinois law recognizes, however, that “evidence of
       substantial compliance with section 23-3 is shown when a party was awarded a fair hearing
       and was not prejudiced by formal deficiencies in procedure.” (Internal quotation marks

                                                    -7-
       omitted.) In re Estate of Young Tait, 2017 IL App (3d) 150834, ¶ 20 (citing cases). In Austwick,
       for example, the court found substantial compliance when the public guardian was notified and
       both parties were allowed to present evidence in support of their position at a hearing.
       Austwick, 275 Ill. App. 3d at 671.
¶ 42       Here, the evidence shows that respondent was not prejudiced by the lack of statutory notice.
       On May 16, 2016, and again on May 25, 2016, the court explained in detail its concern about
       respondent’s “willful” violations of its order to make S.F. available for a meeting with the GAL
       and petitioners and its later order requiring her compliance. As respondent acknowledges, these
       orders were entered on April 4 and April 27, 2016, respectively. She plainly knew of her
       noncompliance, and the court’s concern, no later than April 27. Additionally, in court on May
       16, respondent accepted service of a rule to show cause as to why she should not be held in
       civil contempt for her failure to obey these orders. On May 25, 2016, the court apprised
       respondent’s new counsel that respondent had disregarded previous orders of the court and it
       explicitly stated that noncompliance with court orders would be considered in determining the
       motions to remove respondent as guardian on May 27, 2016.
¶ 43       The evidence further shows that the GAL was thoroughly questioned by the parties and the
       court on the impact of respondent’s lack of cooperation with the GAL’s investigation and that
       respondent was given ample opportunity to rebut the contentions that she was uncooperative.
       We conclude that respondent received a fair hearing and was not prejudiced by any formal
       deficiencies in procedure; thus, there was substantial compliance with section 23-2(a).
¶ 44       Additionally, we conclude that the evidence supports the trial court’s decision to remove
       respondent for good cause. According to respondent, “the GAL testified that [respondent’s]
       compliance [sic] with the visitation orders did not impact her investigation or ability to make
       a recommendation.” As the GAL later explained, however, five months had passed since
       respondent took S.F. back from petitioners, during which time S.F. was permitted no contact
       with petitioners and gave inconsistent accounts of her time with them. Nevertheless, the GAL
       believed that a meeting with S.F. and petitioners would have been “important for sure” and
       “helpful” to her investigation of S.F.’s best interest.
¶ 45       Respondent also asserts that the trial court erred in refusing to hear the testimony of S.F.’s
       treating therapist, who saw S.F. twice, on April 25 and May 2, 2016. The court sustained
       petitioners’ objections to most of the therapist’s testimony on the ground that it went to S.F.’s
       best interest, which the court ruled was beyond the scope of its motion to remove respondent
       for good cause. The trial court has discretion to exclude a witness’s testimony, and we may not
       overturn that decision absent a clear abuse of discretion. In re H.S.H., 322 Ill. App. 3d 892,
       896 (2001). “An abuse of discretion occurs only where no reasonable person could agree with
       the position taken by the trial court.” In re Estate of Wright, 377 Ill. App. 3d 800, 803-04
       (2007). We do not believe that the court abused its discretion with respect to the therapist’s
       testimony.
¶ 46       The record also supports the trial court’s contention that respondent was willing to
       substitute her judgment for that of the court. For example, at the May 27, 2016, hearing, she
       testified that, although she was afraid of being held in contempt, she had to balance that
       possibility with her fears that the court-ordered meeting of the GAL, S.F., and petitioners
       would harm S.F. Without consulting the court, she invited the therapist to attend the meeting.
       Then, days after the time allowed for compliance with the court’s orders, she agreed to a
       meeting in the therapist’s office, advising the GAL that the therapist “will be present in that

                                                   -8-
       meeting for its duration [and] is instructed to contact me immediately to pick up [S.F.] if she
       feels or sees that at any time during this meeting [S.F.] is under duress.” The meeting never
       took place. When asked if she did not want the meeting to happen, she answered “[my] duty is
       to the child” and “correct.” She further stated that it was her duty “to not allow [S.F.] to be
       harmed or subjected to further harm in a situation where I feel she’s been physically abused.”
       Additionally, she testified that S.F.’s availability for a meeting was limited by S.F.’s other
       activities.
¶ 47       At the conclusion of the May 27, 2016, hearing, the trial court removed respondent as
       plenary guardian, finding that, due to respondent’s violations of the court’s orders, the GAL
       was unable to determine S.F.’s best interest, which precluded her from making a
       recommendation. The court stated that it was “not satisfied that [respondent] can or will follow
       future orders of the [c]ourt.” The removal order was entered without prejudice to respondent’s
       reappointment. The court then appointed petitioners as temporary guardians pending a “full
       and complete hearing on the petition to remove or until further order of the [c]ourt.” The court
       also ordered an evaluation of S.F. by a psychologist or a psychiatrist and directed the GAL to
       complete her best-interest investigation.
¶ 48       Between March and November, 2018, the trial court held a hearing on the issues, including
       the original petition for removal, whether respondent should be reinstated as guardian, whether
       petitioners’ appointment as temporary guardians should be terminated and they should be
       appointed as successor guardians, and what is in S.F.’s best interest. On December 21, 2018,
       the trial court entered a written order in which, inter alia, the court referenced its May 27,
       2016, removal of respondent and ruled that petitioners’ petition for removal was, therefore,
       moot.
¶ 49       On appeal, respondent challenges this part of the December 21, 2018, order, arguing that
       it contradicts the court’s previous ruling that it appointed petitioners as temporary guardians
       pending a “full and complete hearing on the petition to remove.” Respondent ignores the
       alternative stated in the court’s earlier order: “or until further order of the [c]ourt.” The trial
       court’s December 21, 2018, assertion of its statutory authority to remove a guardian on its own
       motion is not inconsistent with its May 27, 2016, ruling.
¶ 50       In its order of December 21, 2018, the trial court also undertook an intensive analysis of
       S.F.’s best interest to determine whether respondent or petitioners should be appointed as her
       plenary guardian. In considering the factors set forth in the Marriage Act (750 ILCS 5/602.5
       (West 2016)) for determining a minor’s best interests, the court emphasized the court-
       appointed psychologist’s recommendation that S.F. “needs the sense of security of having one
       mom and one dad.” The court found that respondent was “solely responsible for [S.F.’s] being
       bounced around from family to family” and stated that “[a]lthough [respondent] now insists
       that it is her intention to keep [S.F.] in her home, her past conduct belies her present intent”;
       thus, the court had “no assurance that if respondent were reappointed guardian, she would
       cease trying to place [S.F.] with other families.” The court concluded that it was in S.F.’s best
       interest that petitioners be designated her plenary guardians.
¶ 51       Respondent does not contest the trial court’s findings or conclusion. Rather, by limiting
       her challenge to the court’s decisions prior to its ruling, respondent appears to presume
       prejudice. Because we find no reversible error in the trial court’s handling of this matter, we
       do not believe that a different outcome is warranted.


                                                    -9-
¶ 52                                   III. CONCLUSION
¶ 53   For the reasons stated, we affirm the judgment of the circuit Court of Kendall County.

¶ 54   Affirmed.




                                             - 10 -